DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/22.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  

Claim 1, lines 3, 4, 6, 7 say “pH13” or “pH14”, but there should be a space between pH and the number. The same applies to Claim 11, line 2 and Claim 14, line 2.

Claims 3, 4, 5, 6 and 8 all list compositions in the recitation: “the hydrolyzing composition comprises. . . ” (Claim 3) or “the alkaline activator comprises. . “ (Claim 4), or “the inorganic waste composition comprises. . .” (Claim 5) or “the inorganic waste composition comprises. . “ (Claim 6) or “wherein the organic waste composition comprises. . “ (Claim 8).
It is unclear if the phrase meant to be Markush language, i.e., reciting alternatives, or the claim requires all types of the materials listed in the claims.  The examiner interprets the phrase being a Markush language, i.e., the material describes above are selected from the group consisting of…and combination of any two or more therefore”. Clarification is requested.
	
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 8, 9, 11, 12, 13, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 109111323) and in view of Ting (CN 109046297) and in view of Luck (US Pat.: 3915853) and in view of “The pH of aqueous NaOH/KOH solutions. . . “ (ACS Energy).
Zhang describes a method of making a soil matrix (title).  The method involves combining an organic element, such as manure, straw, soil with inorganic material, such as fine coal ash and zeolite powder (abstract).  The mixture is combined with water (abstract).
Zhang does not teach that that the organic waste is treated with a hydrolyzer that has a pH of 13-14 prior to combining it with the zeolite.  Zhang also does not disclose that the zeolite is made by combining an inorganic waste with an alkaline activator with a pH of 13-14.
	As to making the zeolite, Ting describes a method of making zeolite using a process that combines fly ash and sodium hydroxide (abstract) in solution (example 1).  The sodium hydroxide can be considered an alkaline activator.  The fly ash and sodium hydroxide combine to form zeolite (example 2).  This process effectively treats the problem of industrial waste (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the zeolite of Zhang using the process of Ting because Ting describes an effective way of obtaining zeolite for use in the process of Zhang that also reduces industrial wastes.
	As to the gel feature, although Ting does not state the combined products for a gel, since they combine the same compounds, (inorganic waste, which in Claim 5 can be flyash and an alkaline activator, which in Claim 4 can be NaOH), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound can produce the same product.
	As to separately hydrolyzing the organic waste using a hydrolyzer prior to combining the waste with the zeolite, Luck explains that it is known that combining sewage with NaOH not only precipitates out metals (col. 2, lines 7-10), but it also destroys pathogens and bacteria (col. 2, lines 10-12).  Particularly, Luck explains that high pH causes sterilization (col. 4, lines 30-35).  Luck explains that the desired pH is preferably from 12-13.5 (col. 4, lines 19-20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sewage with NaOH prior to adding it to the zeolite material of Zhang because NaOH is known to sterilize sewage waste.
	As to the pH of the hydrolyzer and the alkaline activator (which are both NaOH in the references above), ACS Energy explains that the pH of NaOH depends on temperature and concentration (see Figure 2). However, at all concentrations, the pH of NaOH falls within 14 and 13 depending on the temperature.  Furthermore, at ambient, the pH of NaOH falls within the claimed range when at lower concentrations. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH of the NaOH additive to the desired range, as taught by ACS, for use with Zhang, Ting and Luck because Luck explains that a pH range of 12-13.5 is a desirable range to sterilize sewage. 
	As to Claim 9, Zhang teaches including organic wastes, inorganic waste, zeolite and a soil improver (abstract). Although Zhang does not disclose how much of each is included, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the components added would each be an even amount.
	Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

	As to Claim 12, Luck explains that adding NaOH to sewage waste can take place at 25-40 degrees C (col. 4, lines 66-68).

	As to Claim 13, Luck teaches that the treatment time ranges from ½ hr to 12 hrs (col. 5, lines 1-2). 

	As to Claim 17, Zhang teaches mixing the ingredients (see abstract), but does not specifically describe the temperature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a mixture of ingredients are at ambient temperature unless stated otherwise.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Ting, Luck and ACS as applied to claim 1 above, and evidenced by Lakrout (US Pub.: 2022/0314584).
Zhang describes use of coal ash (abstract).  
Lakrout explains that coal ash is a form of fly ash (para. 25).
Therefore, coal ash is a form of fly ash.

Allowable Subject Matter
Claims 2, 6, 7, 10, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Imerito (US Pub.: 2019/0309392) describes that red mud is bauxite (Claim 1).  However, none of the references above teach inclusion of this form of alumina in the soil-making or zeolite-making processes.
As to Claim 6, Zhang teaches combining coal ash with other materials, but this reference does not describe adding ground blast furnace slag from 50-60% in addition to fly ash from 40-50% and silicate from 4-8%.

However, none of the references disclose that the inorganic wastes: flyash, furnace slag and silicate are added to the mixtures in the amounts claimed.

Claim 7 depends from allowable Claim 6.

As to claim 10, Zhang describes mixing the biomaterial and zeolite, but the reference does not describe the ratio of each in the mixture. 

As to Claims 15 and 16, Ting teaches heating the mixture at 75 degrees C for 24 hrs (Claim 2 of Ting), which is outside of the range claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	As to adding the formed zeolite with an activator, Van Donk (US Pub.: 2012/0018349).  Van Donk explains that when zeolite is added with NaOH, the sieve produces greater porosity (para. 0132).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 20, 2022